 609325 NLRB No. 109SPEEDRACK PRODUCTS GROUP LIMITED1The representation case number has been included in the captionconsistent with the subject of the court™s remand.2Id. at 629.3114 F.3d 1276 (D.C. Cir.).4164 NLRB 611 (1967).5See Georgia-Pacific Corp., 201 NLRB 760 (1973).6Contrary to our concurring colleague, we do not believe there isa need to expand the factors that comprise our traditional commu-
nity-of-interest analysis beyond those that are significant to the em-
ployee relationship. Therefore, we do not find it relevant that the
WR employees are subject to certain other DOC restrictions unre-
lated to working conditions by virtue of their participation in the
work-release program. We note that most of them take effect after
the WRs complete their work shifts and are no longer in an em-
ployee relationship. Chairman Gould has set forth additional views
on this matter.7Raymond Irvin, Danny Blackstock, Wilbert Smith, and PhilKelly.Speedrack Products Group Limited and UnitedSteelworkers of America, AFLŒCIO, Petitioner.
Cases 10ŒCAŒ29200 and 10ŒRCŒ141241April 9, 1998SUPPLEMENTAL DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HURTGENThis case, on remand from the United States Courtof Appeals for the District of Columbia Circuit, pre-
sents the issue of whether four work-release inmates
(WRs) share a community of interest with other unit
employees and are thus eligible voters in the unit
found appropriate. The Board™s original decision, re-
ported at 320 NLRB 627 (1995), held that the WR em-
ployees did not share a community of interest with the
regular ‚‚free-world™™ unit employees, and they were,
therefore, ineligible to vote. The challenges to their
ballots were accordingly sustained. The Union, having
received the majority of the then valid votes, was cer-
tified by the Board as the collective-bargaining rep-
resentative of the unit employees.2Thereafter, on Au-gust 23, 1996, the Board issued a Decision and Order,
321 NLRB No. 143 (not reported in Board volumes),
finding that the Respondent violated Section 8(a)(5)
and (1) of the Act by refusing to bargain with the
Union and ordered the Respondent to bargain with the
Union.The Respondent filed a petition for review with thecourt of appeals and the General Counsel filed a cross-
petition for enforcement of its Order. On June 20,
1997, the court issued its decision granting the Re-
spondent™s petition for review and denying the Board™s
cross-petition for enforcement.3In remanding the caseto the Board, the court directed the Board to reconsider
its decision because it ignored applicable Board prece-
dent, in particular, Winsett-Simmonds Engineers, Inc.4and its progeny.5On September 25, 1997, the Board advised the par-ties that it had accepted the court™s remand and solic-
ited statements of position on the remanded issue from
the parties.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has reconsidered its original determina-tion regarding the WR employees in light of the
court™s remand and the parties™ statements of position.
In agreement with Chairman Gould™s dissent in the un-derlying representation case, we have decided to applyWinsett-Simmonds, supra, in which the Board held thatthe existence of a shared community of interest be-
tween WR employees and other employees will be de-
termined solely on the status of the WR employees
while in the employee relationship and not on what ul-
timate control the WR employees may be subjected to
by prison authorities at other times. Under this stand-
ard, we find, for the reasons set forth below, that the
WR employees share a sufficient community of inter-
est with the unit employees and accordingly are eligi-
ble voters.It is undisputed that the WR employees are com-pletely integrated into the Respondent™s work force
and enjoy the same wages, hours, and other terms and
conditions of employment, including fringe benefits, as
the ‚‚free-world™™ unit employees. It is also undisputed
that the WR employees work alongside the ‚‚free-
world™™ employees and are subject to the same super-
vision while performing bargaining unit work. To these
facts, the hearing officer correctly applied the test
enunciated in Winsett-Simmonds, supra, and correctlyconcluded that the WRs shared a sufficient community
of interest with the ‚‚free-world™™ unit employees to be
included in the bargaining unit.6We also find no merit in the contention that the De-partment of Corrections (DOC) policy, as it relates to
restrictions on union activities, precludes an adequate
community of interest between the WRs and ‚‚free-
world™™ employees. In finding no such inherent con-
flict, we rely on the formal opinion letter approved by
a DOC commissioner, stating that WRs are allowed to
vote in Board representation elections and to work
within a bargaining unit with union representation. In
view of this statement, we need not decide whether
any attempt by corrections authorities or by state stat-
utes to bar lawful Section 7 activities by inmates work-
ing with other employees under the Board™s jurisdic-
tion is preempted.Accordingly, we adopt the hearing officer™s findingsand recommendations. Therefore, we shall vacate our
8(a)(5) and (1) finding and our prior certification of
the Union. We shall also overrule the challenges to the
four ballots cast by the WRs7and direct that they beopened and counted and a new tally of ballots issue.
If the Union receives a majority of the votes, then theVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00609Fmt 0610Sfmt 0610D:\NLRB\325.076APPS10PsN: APPS10
 610DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1I recognize that work-release employees may be under restric-tions which preclude the union from bargaining over certain terms
and conditions of their employment, however, there remains a whole
range of issues over which the union can bargain. Cf. ManagementTraining Corp., 317 NLRB 1355 (1995) (in determining whether toassert jurisdiction over an employer, the Board stated that it would
no longer base jurisdiction on its assessment of the quality and/or
quantity of factors available for negotiation).2164 NLRB at 612. In other contexts, as the D.C. Circuit noted,the Board has long held that employees subject to the ultimate con-
trol of outside forces may be included as part of an appropriate bar-
gaining unit if the usual community-of-interest criteria are satisfied.
114 F.3d at 1280 (citing Terri Lee, Inc., 103 NLRB 995 (1953) (sol-diers on active duty in the United States Air Force found to have
sufficient community of interest with other employees where they
are scheduled for regular work and perform same general duties and
subject to substantially the same working conditions as other em-
ployees), and Shepard™s Uniform & Linen Supply Co., 274 NLRB1423 (1985) (vocational student shares a community of interest with
other employees where vocational school™s rules did not require em-
ployer to treat student differently from other employees)). See also
Evergreen Legal Services, 246 NLRB 964 (1979) (the Board foundthat employees employed pursuant to the Comprehensive Employ-
ment and Training Act (CETA) shared a sufficient community of in-
terest with the employer™s regular employees despite the additional
benefits available to the CETA employees and their indefinite length
of employment due to financial constraints facing the Federal em-
ployment assistance program).3See, e.g., William B. Gould IV, Japan™s Reshaping of AmericanLabor Law (MIT Press, 1984); and William B. Gould IV, Agendafor Reform: The Future of Employment Relationships and the Law
(MIT Press, 1993).Regional Director shall issue the appropriate certifi-cation, but if the Union does not have a majority, then
the election shall be set aside on the basis of the objec-
tionable conduct committed by Speedrack during the
first election, as previously found, and a second elec-
tion shall be held when deemed appropriate by the Re-
gional Director.ORDER1. The Board™s original Decision and Order in Case10ŒCAŒ29200, finding a violation of an 8(a)(5) and
(1) refusal to bargain on the part of the Respondent,
is vacated.2. The Board™s original Decision and Certification ofRepresentative in Case 10ŒRCŒ14124 is vacated.DIRECTIONITISDIRECTED
that this proceeding is remanded tothe Regional Director to take such action as is consist-
ent with this Decision, Order, and Direction and any
other further appropriate action.CHAIRMANGOULD, further concurring.I agree with the decision to apply the Board™s deci-sion in Winsett-Simmonds Engineers, Inc., 164 NLRB611 (1967), and find that the four work-release em-
ployees share a sufficient community of interest with
the ‚‚free-world™™ unit employees to be included in the
unit and to overrule the challenges to their ballots. As
I stated in my dissenting opinion in the underlying rep-
resentation case, 320 NLRB 627, 629Œ630 (1995), the
decisions in Winsett-Simmonds, supra, and GeorgiaPacific Corp., 201 NLRB 760 (1973), represent theBoard™s determination that whether work-release em-
ployees share a community of interest with their fellow
employees depends on their status while in the em-
ployment relationship and not on the ultimate control
they may be subjected to at other times. Citing my dis-
sent, the Court of Appeals for the District of Columbia
Circuit found that the ‚‚work release employees were
‚completely integrated™ into Speedrack™s workforce,™™
and ‚‚[t]hus under Winsett-Simmonds and the Board™sother cases, Speedrack™s employees appear to share a
community of interest and to be eligible to vote in the
representation election.™™ Speedrack Products Group,Ltd. v. NLRB, 114 F.3d 1276, 1282 (1997). As thecourt stated, the ‚‚emphasis on a work release employ-
ee™s status on the job is eminently reasonable, since
the focus of the community of interests test is on the
interests of employees as employees, not their interestsmore generally.™™ Id. at 1280 (emphasis in the origi-
nal).My concurring colleague, however, would expandthe community-of-interest analysis to consider the
presence or absence of correctional authority con-
straints on other employee activities related to workingconditions. While I am unclear what ‚‚employee activi-ties related to working conditions™™ she intends to in-
clude within her expanded community-of-interest anal-
ysis, I would find that such correctional authority con-
straints are irrelevant to the community-of-interest
analysis where those constraints do not differentiate
work-release employees from other employees in theirrelationship to their employer.1Member Fox notes, in particular, that a work-releaseemployee™s ‚‚freedom to attend union meetings after
working hours, to participate fully in the collective-
bargaining process, and to engage in other collective
efforts to affect workplace conditions™™ are relevant to
determining community of interest. In Winsett-Simmonds, supra, the Board specifically found that therequirement that work-release employees abide by cer-
tain rules of conduct and return promptly to their
work-release facility did not preclude the existence of
a community of interest with other employees even
though these restrictions might prevent work-release
employees from picketing in event of a strike or at-
tending union meetings which occur in the evening.2Further, taking my concurring colleague™s languageat its most inclusive, her consideration of constraints
on the right of work-release employees to strike as a
factor in finding community of interest assumes an ad-
versarial approach to industrial relations and ignores
the movement toward workplace cooperation I have
long supported.3To be sure, Sections 7 and 13 of theVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00610Fmt 0610Sfmt 0610D:\NLRB\325.076APPS10PsN: APPS10
 611SPEEDRACK PRODUCTS GROUP LIMITED4Sec. 7 provides:Employees shall have the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through
representatives of their own choosing, and to engage in other
concerted activities for the purpose of collective bargaining or
other mutual aid or protection, and shall also have the right to
refrain from any or all such activities except to the extent that
such right may be affected by an agreement requiring member-
ship in a labor organization as a condition of employment as au-
thorized in section 8(a)(3).Sec. 13 provides:Nothing in this Act, except as specifically provided for herein,shall be construed so as either to interfere with or impede or di-
minish in any way the right to strike or to affect the limitationsor qualifications on that right.Act protect the employee™s right to withhold his or herlabor in order to resolve differences with the em-
ployer.4In my view, however, the primary thrust oflabor policy ought to be on more rational and coopera-
tive avenues for labor and management to pursue and
that strikes and picket lines, while part of the statutory
scheme, should be a measure of last resort as a prac-
tical matter. As I stated in my separate opinion in
Keeler Brass Co., 317 NLRB 1110 (1995), the trans-formation of the employerŠemployee relationship
from one of adversaries locked in unalterable opposi-
tion to one of partners with different but mutual inter-
ests who can cooperate with one another is necessary
for the achievement of true democracy in the work-
place. 317 NLRB at 1117.This is yet another reason why we should remainfaithful to the thrust of both my dissent and the Court
of Appeals™ decision in the instant case and measure
community of interest through integration into the em-ployment relationship itself. Thus, the test is notwhether the parties can wage conflict against one an-
other but rather whether employees have in fact been
integrated into the work force itself.MEMBERFOX, concurring.I am in agreement with my colleagues on the resultreached in this decision based on the particular facts
of this case. Contrary to my colleagues, however, I
would modify the test set out in Winsett-Simmonds En-gineers, Inc., 164 NLRB 611 (1967), and its progenyby expanding it beyond its narrow focus on factors de-
fining the employment relationship while the WR em-
ployees are actually on the job. In my view, the pres-
ence or absence of correctional authority constraints on
other employee activities related to working conditions
is also relevant to the community-of-interest analysis.
In particular, I would consider constraints, if any, on
the WR™s freedom to attend union meetings after
working hours, to participate fully in the collective-
bargaining process, and to engage in other collective
efforts to affect workplace conditions. Employees who
are prevented by the authorities who set their condi-
tions of release from engaging in such activities are
thereby set apart from the other unit employees in a
way that may give them a distinctly different view of
the employment relationship.I am satisfied, however, that there is insufficient evi-dence of such actual constraints here to warrant a find-
ing that the WR employees lacked a community of in-
terest with the other employees, and I, therefore, join
in the finding that they should be included in the unit.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00611Fmt 0610Sfmt 0610D:\NLRB\325.076APPS10PsN: APPS10
